The Honorable Clark Hall State Representative
302 Elm Street Marvell, Arkansas 72366-8729
Dear Representative Hall:
I am writing in response to your request for an opinion on several questions regarding A.C.A. § 14-14-1314 (Supp. 2009). The questions posed are substantially similar to those answered in Op. Att'y Gen. 2009-189, issued today. I am enclosing herewith a copy of Op. Att'y Gen. 2009-189, which I believe to address adequately the questions posed in your request.
Assistant Attorney General J. M. Barker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
DM:JMB/cyh